471 So. 2d 1284 (1985)
In re INQUIRY CONCERNING Judge, Bernard MUSZYNSKI. No. 84-236.
No. 66876.
Supreme Court of Florida.
June 20, 1985.
*1285 Kathleen T. Phillips, Chairman, Pensacola, and John S. Rawls, General Counsel, Tallahassee, for Florida Judicial Qualifications Com'n, petitioner.
James E. Taylor, Orlando, for respondent.
PER CURIAM.
On April 15, 1985, the Judicial Qualifications Commission filed its Notice of Formal Proceedings and Stipulation for Submission to the Supreme Court. In the stipulation, the parties agreed that the following factual matters stated in the Notice of Formal Proceedings were true:
On November 20, 1984, while having lunch at a Howard Johnson's restaurant, you objected to the noise of a police officer's radio which was being operated by Police Officer Thomas A. Reynolds. You directed Officer Reynolds to turn down the volume of the radio or turn it off. When Officer Reynolds responded that the radio was as low as its capacity and that regulations prohibited him from turning it off, you, after identifying yourself as a Circuit Judge, arrogantly castigated Officer Reynolds. Subsequently, by letter on your judicial letterhead, on November 21, 1984, you forwarded a letter to Officer Reynolds stating therein:
In lieu of a Rule to Show Cause, you are hereby directed to be and appear in my Chambers (Room 479) at the Orange County Courthouse, Orlando, Florida, at 10:00 o'clock a.m., on Tuesday, November 27, 1984, to explain your contemptuous conduct.
Failure to appear shall constitute a separate and independent contempt.
The Judicial Qualifications Commission has recommended a public reprimand. We accept the Commission's recommendations and the publication of this opinion in Southern Reporter shall serve as Judge Muszynski's public reprimand for his conduct.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN, EHRLICH and SHAW, JJ., concur.